The Court of Civil Appeals for the Fifth Supreme Judicial District have certified to this court the following statement and question: "Appellee sued appellant in the Justice Court upon a demand for $83.18. The appellant pleaded a counterclaim for $48.00 in offset to the appellee's demand. In the Justice Court appellee recovered judgment for $59.93 against appellant. The case was appealed to the County Court by this appellant, and the appeal was there dismissed. From the judgment of dismissal an appeal has been perfected to this court. Motion is here made by appellee to dismiss this appeal upon the ground that neither the judgment nor the amount in controversy exceeds $100, exclusive of interest and costs.
"Question. — In determining the amount in controversy necessary to give this court jurisdiction, under section 6, article 5, Constitution, and Revised Statutes, article 996, should the amount of the plaintiff's demand and the amount of the defendant's counterclaim be considered in the aggregate; or must one of the demands, separately considered, be sufficient in amount to give this court jurisdiction?" *Page 442 
If we are to construe the statement as meaning that the appellant did not deny that the appellee's demand was originally just and merely urged in defense that he was entitled to a setoff of $48, it is quite clear to us that the aggregate of the two claims should not determine the question of jurisdiction. The extreme limits of the recovery, disregarding the interest, would be $83.13 on the one hand and $35.15 on the other. It is evident in such a case that "the amount in controversy" does not "exceed $100 exclusive of interest and costs." Rev. Stats., art. 996.
But even had the defendant in the Justice Court denied any liability whatever upon plaintiff's demand, and had he set up as a counterclaim his own demand for $48, still we think the two demands could not be added together to make up an amount in excess of $100 so as to give the Court of Civil Appeals jurisdiction. Where there is a cross-action in the nature of a counterclaim or plea in reconvention, there are two cases which are triable together; and we understand the rule to be that in order to give an appellate court jurisdiction over the matter, where such jurisdiction depends upon the amount in controversy, either the plaintiff's demand or that of defendant must of itself reach the jurisdictional sum. Nagle v. Rutledge,100 U.S. 675.
We answer the question in the first form in the negative, and in the second in the affirmative.